                               UNITED STATES DISTRICT COURT

                                                  FOR THE

                                   DISTRICT OF RHODE ISLAND


*****************************
EUGENE SCALIA, Secretary of Labor 1, *
United States Department of Labor,   *
                                     *
                     Plaintiff,      *
                                     *
WILLIAM DELANEY,                     *                                     CIVIL ACTION FILE NO.
                                     *                                     1:19-cv-00188-MSM-PAS
                     Defendant.      *
                                     *
*****************************

                             CONSENT JUDGMENT AND ORDER

         Plaintiff Eugene Scalia, Secretary of Labor, United States Department of Labor,

pursuant to the provisions of the Employee Retirement Income Security Act of 1974

("ERISA"), as amended, 29 U.S.C. §1001, et seq., filed a complaint against defendant

William Delaney alleging breaches of his fiduciary responsibilities under ERISA

§§404(a)(1)(A), (B), and (D), and §§406(a)(1)(D), (b)(1) and (b)(2) with respect to the

Equity Concepts Inc. Profit Sharing and 401(k) Plan (“Plan”).

         Defendant Delaney has waived service of process of the complaint and has

admitted to the jurisdiction of this Court over him and the subject matter of this action.

         WHEREAS, Defendant Delaney has caused the amount of $21,694.50 to be

returned to the Plan,


1
  This action was commenced in the name of R. Alexander Acosta, Secretary of the Department of Labor.
As of October 7, 2019, Eugene Scalia became the Secretary of Labor, replacing Patrick Pizzella who had
been Acting Secretary of Labor after Mr. Acosta resigned. The current Secretary of Labor, Eugene Scalia,
is automatically substituted as the Plaintiff pursuant to Fed. R. Civ. P. 25(d), and the caption of this action
is amended accordingly.

                                                       1
       The plaintiff and defendant do now consent to entry of a Consent Judgment and

Order by this Court in accordance therewith.

       Upon consideration of the record herein, and as agreed to by the parties, the Court

finds that it has jurisdiction to enter this Consent Judgment and Order.

       IT IS THEREFORE ORDERED that:

       1.      Defendant Delaney is permanently enjoined and restrained from violating

the provisions of Title I of ERISA, 29 U.S.C. §1001 et seq.

       2.      Defendant Delaney shall work with the Plan custodian, currently Lincoln

Financial Group, or with any successor custodian (“Plan Custodian”) to the extent

necessary to send out the requisite paperwork to the participants, including distribution

forms, to ensure the distribution of the funds, to address missing participants, if any, and

take any other administrative steps regarding the Plan in order to carry out the provisions

of the Consent Judgment and Order.

       3.      The funds returned to the Plan by Defendant Delaney shall be distributed

in equal portion to each of the Plan participants at the time that Equity Concepts, Inc.

entered into voluntary receivership. Defendant will transmit a list to the Plan Custodian

with the names of the participants and the amount that each participant will receive.

       4.      Upon receipt of each completed distribution form from Plan participants,

Defendant Delaney shall sign and forward each form to the Plan Custodian to ensure

proper distribution to each of the Plan participants.

       5.      To the extent that there are any missing participants, the Defendant will

make efforts to locate such participants in conformance with the Department of Labor

(“DOL”) guidance on finding missing participants. Actions taken in compliance with its



                                              2
Field Assistance Bulletin on Missing Participants No. 2014-01 (“FAB”), or successor

guidance, will satisfy this requirement. The FAB is publicly available online at the

following link: https://www.dol.gov/agencies/ebsa/employers-and-

advisers/guidance/field-assistance-bulletins/2014-01. Defendant Delaney will notify the

Plan Custodian and EBSA if there are any forms which were returned with incorrect

addresses. If Defendant Delaney is unable to locate a missing participant after using the

methods set forth in the FAB, the Defendant will direct the Plan Custodian to open an

IRA account in the name of the participant and roll over the participant’s plan assets to

that account.

       6.       When all forms have been signed and forwarded to the Plan Custodian,

Defendant Delaney will notify EBSA within twenty (20) days by submitting satisfactory

documentation to the Regional Director at Employee Benefits Security Administration,

J.F. Kennedy Federal Building, Room 575, Boston, MA 02203.

       7.       When all of the steps set forth in this Consent Judgment have been

completed by Defendant and the funds have been distributed in full, the parties shall file a

stipulation of dismissal with prejudice.

       8.       Each party agrees to bear his, her or its own attorneys’ fees, costs and

other expenses incurred by such party in connection with any stage of this proceeding to

date including, but not limited to, attorneys’ fees which may be available under the Equal

Access to Justice Act, as amended.

       9.       The Court shall maintain jurisdiction over this matter only for purposes of

enforcing this Consent Judgment and Order.




                                             3
       10.    Nothing in this Order is binding on any government agency other than the

United States Department of Labor.

                                            DATED: __________________,
                                                        January 22     2020



                                            _____________________________
                                             Mary S. McElroy
                                             United States District Judge



The parties hereby consent to the entry of this Consent Judgment and Order:

FOR THE SECRETARY OF LABOR

Kate S. O’Scannlain
Solicitor of Labor

Maia S. Fisher
Regional Solicitor


/s/Marjorie A. Butler_                             /s/William Delaney_
Marjorie A. Butler, Esq.                           William Delaney
ERISA Counsel                                      732 Plainfield Street
                                                   Providence, RI 02909
Paul Spanos, Esq.
Senior Trial Attorney

U.S. Department of Labor
Office of the Solicitor
John F. Kennedy Federal Bldg.
Room E-375
Boston, MA 02203

Date: January 17, 2020                             Date: January 17, 2020




                                           4
